                Case 21-10474-MFW              Doc 577        Filed 07/08/21        Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                                 Chapter 11
 In re:
                                                                 Case No. 21-10474 (MFW)
 ALAMO DRAFTHOUSE CINEMAS                                        Jointly Administered
 HOLDINGS, LLC, et al.,1
                         Debtors.                                Re: Docket No. 525


                CERTIFICATION OF NO OBJECTION REGARDING
           FIRST MONTHLY APPLICATION FOR COMPENSATION AND
     REIMBURSEMENT OF EXPENSES OF PACHULSKI STANG ZIEHL & JONES
       LLP, AS COUNSEL FOR THE OFFICIAL COMMITTEE OF UNSECURED
     CREDITORS FOR THE PERIOD MARCH 16, 2021 THROUGH APRIL 30, 2021
                          (NO ORDER REQUIRED)

                 The undersigned hereby certifies that, as of the date hereof, no answer, objection

or other responsive pleading has been received to the First Monthly Application for

Compensation and Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP, as

Counsel for the Official Committee of Unsecured Creditors for the Period March 16, 2021

through April 30, 2021 (the “Application”) filed on June 8, 2021 [Docket No. 525]. The

undersigned further certifies that the Court’s docket in this case has been reviewed and no

answer, objection or other responsive pleading to the Application appears thereon. Pursuant to




1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Alamo Drafthouse Cinemas Holdings, LLC (2205); Alamo Drafthouse Cinemas, LLC (5717); Alamo
Vineland, LLC (1626); Alamo League Investments GP, LLC (1811); Alamo League Investments, Ltd. (7227); Alamo
South Lamar GP, LLC (3632); Alamo South Lamar, LP (4563); Alamo Drafthouse Raleigh, LLC (5979); Alamo DH
Anderson Lane, LLC (3642); Alamo Yonkers, LLC (4971); Alamo Mission, LLC (2284); Alamo Ritz, LLC (9465);
Alamo Mueller, LLC (1221); Mondo Tees, LLC (6900); Alamo City Foundry, LLC (6092); Alamo Mainstreet, LLC
(2052); Alamo City Point, LLC (3691); Alamo Liberty, LLC (5755); Alamo Satown, LLC (6197); Alamo
Marketplace, LLC (7041); Alamo Stone Oak, LLC (8398); Alamo Westlakes, LLC (4931); Alamo Park North, LLC
(1252); Alamo North SA, LLC (6623); Alamo Avenue B, LLC (8950); Alamo Slaughter Lane GP, LLC (6968); Alamo
Slaughter Lane, Ltd. (5341); Alamo Cinema Group I GP, LLC (9537); Alamo Cinema Group I, LP (9656); Alamo
Westminster, LLC (8906); Alamo Staten Island, LLC (7781); Alamo Aspen Grove, LLC (7786); Alamo Lakeline,
LLC (5294); Alamo Sloans, LLC (9343). The location of the Debtors’ service address is: 3908 Avenue B, Austin,
Texas 78751.


DOCS_DE:235059.1 03051/002
                Case 21-10474-MFW        Doc 577      Filed 07/08/21     Page 2 of 2




the notice of Application, objections to the Application were to be filed and served no later than

June 22, 2021 at 4:00 p.m. prevailing Eastern Time.

                 Pursuant to the Order Establishing Procedures for Interim Compensation and

Reimbursement of Expenses for Retained Professionals [Docket No. 162] entered on March 29,

2021, the Debtors are authorized to pay Pachulski Stang Ziehl & Jones LLP $161,333.60 which

represents 80% of the fees ($201,667.00) and $1,839.78 which represents 100% of the expenses

requested in the Application, for the period from March 16, 2021 through April 30, 2021, upon

the filing of this Certification and without the need for entry of a Court order approving the

Application.


Dated: July 8, 2021                   PACHULSKI STANG ZIEHL & JONES LLP

                                      /s/ Bradford J. Sandler
                                      Bradford J. Sandler (DE Bar No. 4142)
                                      Steven W. Golden (NY Bar No. 5374152)
                                      919 North Market Street, 17th Floor
                                      Wilmington, DE 19899-8705 (Courier 19801)
                                      Telephone:      (302) 652-4100
                                      Facsimile:      (302) 652-4400
                                      Email: bsandler@pszjlaw.com
                                                sgolden@pszjlaw.com

                                      - and -

                                      Robert J. Feinstein (NY Bar No. 1767805)
                                      Cia H. Mackle (FL Bar No. 0026471)
                                      780 Third Avenue, 34th Floor
                                      New York, NY 10017-2024
                                      Telephone:     (212) 561-7700
                                      Facsimile:     (212) 561-7777
                                      Email: rfeinstein@pszjlaw.com
                                                cmackle@pszjlaw.com

                                      Counsel for the Official Committee of
                                      Unsecured Creditors




                                                 2
DOCS_DE:235059.1 03051/002
